                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    YONG JUAN ZHAO, on behalf of her
    minor son, Steven Zhao,

         Plaintiff,
                                                     Case No. 17-454-NJR-GCS
    v.

    UNITED STATES OF AMERICA,

         Defendant.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Yong Juan “Maggie” Zhao filed this medical malpractice action under the Federal

Tort Claims Act (“FTCA”) on behalf of her young son, Steven Zhao. 1 Mrs. Zhao alleges

that negligent care by her physician, Dr. Paul Cruz, during her pregnancy with Steven

resulted in shoulder dystocia and permanent injury to Steven’s right brachial plexus.

         The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1346(b) and 2674. At the time of his treatment of Mrs. Zhao, Dr. Cruz was an employee

of Christopher Greater Area Rural Health Planning Corporation (“CRHPC”), a federally

supported grant clinic, and thus he is deemed an employee of the United States Public

Health Service in accordance with 42 U.S.C. § 233(g). Venue is uncontested and proper as

CRHPC operates within, and Dr. Cruz and the Zhao family reside in, the Southern




1
  In her Complaint (Doc. 1), Mrs. Zhao also sought damages on her own behalf relating to the labor and
delivery of her son. Those claims were dismissed shortly before trial, however, and thus the Court only
considers the negligence claim Mrs. Zhao brought on behalf of Steven. At the time of trial in April 2019,
Steven was four years old. He recently turned five.

                                            Page 1 of 59
District of Illinois. The alleged negligence giving rise to Mrs. Zhao’s claim also occurred

in the Southern District of Illinois. And it is likewise uncontested that Mrs. Zhao

exhausted her administrative remedies with the United States Department of Health and

Human Services by submitting an administrative tort claim seeking damages in the

amount of $30,000,000.

       The Court conducted a bench trial from April 9-10, 2019, and now makes the

following findings of fact and conclusions of law.

                                          FACTS

Parties

       Dr. Paul Cruz is a now-retired obstetrician/gynecologist (“OB/GYN”) who

obtained his Illinois medical license in 1988 and practiced for twenty-eight years (Doc. 51,

pp. 516-17). He was born in New York and attended school, including medical school, in

Puerto Rico (Id.). As he did at CRHPC, throughout his career Dr. Cruz focused his

obstetrical practice on treating mainly underserved, Medicaid-dependent women (Id. at

pp. 518-19). Ms. Zhao was not a patient of Dr. Cruz until her pregnancy with Steven

(Doc. 46, p. 48).

       Steven Zhao is the fourth child born to Maggie and Zhi Qiang Zhao (Id. at p. 351).

Steven has three older brothers: Kevin, Alex, and Benjamin (Id. at pp. 351-52). The parties

stipulated that Mrs. Zhao gave birth to the three older boys via vaginal delivery with no

complications (Doc. 41). Her second son, Alex, was a very large baby, weighing eleven

pounds, twelve ounces (Ex. 10, p. 4). Mrs. Zhao later estimated that her labor with Alex

lasted six hours, but she was unfamiliar with what the “second stage of labor” denoted



                                       Page 2 of 59
(Doc. 48, pp. 360, 386). To effect Alex’s delivery, Mrs. Zhao had to give birth seated on

the edge of a chair bending her chest toward her knees while a doctor or nurse on each

side helped hold her up, another doctor pressed on her abdomen, and another doctor was

underneath her to get the baby out (Id. at p. 360). Mrs. Zhao testified that she told Dr.

Cruz about the maneuvers required for Alex’s delivery, but neither he nor anyone in his

office asked her how long her labor with Alex lasted (Id.).

        Mrs. Zhao was thirty-five years old when Steven was born (Ex. 18, p. 2). Her

pregnancy with Steven was unplanned (Id. at p. 354). After Steven’s birth, Mrs. Zhao

underwent a fallopian tube occlusion procedure for the purpose of permanent birth

control, performed by Dr. Cruz (Id.). That procedure failed, so Mrs. Zhao chose an

intrauterine device (“IUD”) to prevent future pregnancies (Id. at pp. 354-55; Doc. 51,

pp. 548-50). 2

        Mrs. Zhao and her husband are first generation Chinese immigrants and

permanent residents of the United States. (Doc. 48, pp. 351, 378). They operate a Chinese

buffet restaurant attached to a mall in Marion, Illinois, where Mrs. Zhao estimates she

now works forty hours per week (Id. at p. 351). The buffet is the Zhaos’ only source of

income (Id. at p. 379). During Mrs. Zhao’s pregnancy with Steven, the business was doing

well enough for Mrs. Zhao to hire someone to help her work at the buffet, but, because

the adjacent mall has closed down, business has declined (Id. at pp. 379, 389).




2  As the Court noted during trial (Doc. 46, p. 568), it is difficult to understand why a vasectomy for Mr.
Zhao was never suggested as a method of permanent birth control, given the rigors of Mrs. Zhao’s labors,
deliveries, and failed tubal occlusion, and the fact that the Zhaos resolutely did not want another
pregnancy. Nonetheless, what matters here is that Mrs. Zhao was determined to proceed with some form
of successful permanent sterilization following Steven’s birth.

                                             Page 3 of 59
       The Zhaos do not speak or understand English (Id. at pp. 390, 401; Doc. 51, p. 434).

Mrs. Zhao required a translator to accompany her to all obstetrical visits and to the

hospital (Doc. 51, p. 438, 520). The Zhao family speaks Chinese at home, as do the children

(Doc. 48, p. 351).

       Steven briefly attended the trial in this case and was observed to be a typically

rambunctious, taciturn four-year-old. Steven’s right arm is obviously damaged. Steven

can speak English (Ex. 8, pp. 20, 25). He currently attends an early childhood/pre-

kindergarten program where he receives special education services because his right arm

injury limits his ability to otherwise benefit from or participate in the classroom. (Doc. 51,

p. 482). Additional impacts and specifics of Steven’s disability are discussed below.

       When he was born and his head delivered—after two attempts to vacuum extract

his head – Steven’s shoulders remained stuck inside his mother for nine minutes (Doc. 47,

pp. 130, 152). Steven weighed eleven pounds, six ounces when he was born on June 15,

2014 (Doc. 46, p. 95).

Prenatal Care

       Mrs. Zhao’s first prenatal visit with Dr. Cruz occurred December 13, 2013. At that

visit, Mrs. Zhao communicated a number of things to Dr. Cruz: she was not happy with

this unplanned pregnancy; she wanted to be sterilized; and, in the event she needed a

Cesarean section for delivery of the baby, she wanted a tubal ligation performed at the

time of the Cesarean section (Doc. 46, p. 79-80). Her desire for tubal ligation following a

Cesarean section is charted on the first page of Dr. Cruz’s medical records (Ex. 10, p. 1).




                                       Page 4 of 59
        Dr. Cruz classified Mrs. Zhao’s pregnancy as “high risk” because at the time thirty-

five years of age was accepted as “advanced” maternal age (Doc. 51, pp. 523-24).

        As a matter of course, Dr. Cruz and his staff asked patients about previous

pregnancies in order to gather information pertinent to management of the current

pregnancy (Doc. 46, p. 44). In Mrs. Zhao’s case, Dr. Cruz’s nurse practitioner noted the

date and state of Mrs. Zhao’s three previous live births; that the births were vaginal; and

the weight of the babies (Ex. 10, p. 4). The birth weight of Mrs. Zhao’s second son, Alex,

was noted to be 11.12 pounds (Id.). 3

        Dr. Cruz did not ask Mrs. Zhao—nor did he know if anyone at his office had

asked—details or anomalies of her previous pregnancies, labors, deliveries, or

postpartum management (Doc. 46, pp. 48-49). For example, Dr. Cruz did not know or

find out at how many weeks Mrs. Zhao delivered her previous babies (Id. at p. 49). He

did not know or find out in which hospitals or in which cities Mrs. Zhao had previously

delivered, nor did he seek records from those facilities (Id. at p. 64). He did not know or

investigate the length of the second stage of labor of any of Mrs. Zhao’s previous

deliveries—even the delivery of eleven-pound, twelve-ounce Alex (Id. at pp. 55-56). The

section of Dr. Cruz’s prenatal record for “comments/complications” of Mrs. Zhao’s

previous births was blank—Dr. Cruz assumed that meant there had been no

complications (Id. at p. 49). Dr. Cruz also assumed that the blank sections for gestational

age, length of labor, and anesthesia meant Mrs. Zhao had not known when asked; he




3There is some discrepancy in the record as to Alex’s birthweight. There is no question, however, that he
was a large, macrosomic baby, weighing at minimum ten pounds, twelve ounces.

                                            Page 5 of 59
again assumed she had been asked (Id. at pp. 50-52). There was no satisfactory

explanation for why he assumed that blank spaces on one section of the form denoted

“there were none” (complications) and blank spaces on another section of the same form

denoted “patient didn’t know” (Id. at p. 52).

       Additional information regarding Mrs. Zhao’s previous pregnancies, labors,

deliveries, and postpartum healing would admittedly have been important with respect

to managing Mrs. Zhao’s pregnancy and delivery of Steven (Id. at p. 53). For example, a

previous lengthy labor would indicate the previous labor had been extended or difficult

(Id. at pp. 53-54). It would have alerted Dr. Cruz to the probability of another extended

or difficult labor, particularly a prolonged second stage of labor (Id. at p. 56). The main

cause of a prolonged second stage of labor is cephalopelvic disproportion—discrepancy

between the size of the baby’s head and the maternal pelvis (Id.).

       Despite minimal knowledge of her labors and deliveries, Dr. Cruz was confident

in Mrs. Zhao’s “proven pelvis” because she had previously given birth to an eleven-plus-

pound baby (Id. at p. 57). Dr. Cruz admitted, however, that Mrs. Zhao’s delivery of a large

baby with no complications in the past did not preclude the possibility that the labor and

delivery had been lengthy or difficult (Id. at p. 62). Even with Mrs. Zhao’s “proven

pelvis,” there was no way to determine whether she experienced cephalopelvic

disproportion during her previous deliveries, because there is no such history recorded

in Dr. Cruz’s records, and her past records were not obtained (Id. at p. 63). In other words,

there very well might have been cephalopelvic disproportion during Alex’s delivery,

despite the fact he was delivered without permanent injury (Id. at p. 62).



                                       Page 6 of 59
        A birthweight of eleven pounds, twelve ounces is “macrosomic.” Dr. Cruz

identified “macrosomia” as a birthweight over 4,000 grams—eight pounds, ten ounces

(Id. at pp. 58-59). 4 Dr. Cruz knew Mrs. Zhao had a previous macrosomic birth (Id. at

p. 67). He knew the information of a previous macrosomic birth was significant (Id.). And

Dr. Cruz admitted that the previous macrosomic birth was material to management of

Mrs. Zhao’s pregnancy, labor, and delivery of Steven because a previous macrosomic

baby increases the risk of a subsequent macrosomic baby (Id.).

        A macrosomic baby means an increased risk of shoulder dystocia (Id. at p. 59).

Shoulder dystocia is an absolute medical emergency occurring during delivery (Id. at

p. 62). Simply put, the larger the baby, the broader the shoulders, the greater the

likelihood the shoulders become trapped in the birth canal at delivery 5 (Id. at pp. 60-61).

Because of the dire outcomes associated with shoulder dystocia, it is vital for the

obstetrician to be aware of any presenting risk factor for macrosomia (Id.at p. 62).

Macrosomia increases the probability of shoulder dystocia by at least fifteen percent (Id.

at p. 59). The more the baby weighs, the more risk for shoulder dystocia (Id.). Birthweight

in excess of 4,500 grams (nine pounds, fourteen ounces), for example, increases the risk

of shoulder dystocia from 9.2 to 24 percent (Doc. 47, p. 307). The risks go up and up from

there (Doc. 46, p. 61).




4 Dr. Cruz defined macrosomia as birthweight greater than 4,000 grams. The Government’s liability expert,
Dr. Robert Gherman, indicated that either 4,000 or 4,500 grams is the threshold for macrosomia (Doc. 47,
p.215).
5 Although Dr. Cruz described Mrs. Zhao as “medium to small,” the Court observed her at trial, and she
has a markedly petite frame (Doc. 46, p. 44). And, according to the medical records, she is five feet, two
inches tall (Ex. 40, p. 102), and from the Court’s perspective at or below normal weight.

                                             Page 7 of 59
       So, at the earliest stages of Mrs. Zhao’s prenatal care, based on her previous

delivery of a macrosomic baby, Dr. Cruz knew Mrs. Zhao was at markedly greater risk

of delivering another macrosomic baby, and Dr. Cruz knew that if Mrs. Zhao were to

deliver another macrosomic baby, the risk of shoulder dystocia during delivery

significantly increased (Id. at p. 67).

       Dr. Cruz recognized that estimating fetal weight would be particularly important

in this case given Mrs. Zhao’s previous macrosomic birth (Id. at p. 84). To do so, Dr. Cruz

employed a clinical method for estimating fetal weight he learned during residency from

his department chairperson, Dr. Sicurenza (Id. at p. 85; Doc. 51, p. 517). This “Sicurenza

method” is not recognized by the American College of Obstetricians & Gynecologists

(“ACOG”) or any professional medical body, nor is it published in any medical literature

(Doc. 46, pp. 84-85). In fact, no medical expert in this case has heard of it. Dr. Cruz

considers the method his own personal tool for estimating fetal weight (Id. at p. 88). The

method involves adding measurements of the fundus and pelvis (Id. at p. 86).

       Using his “Sicurenza method,” Dr. Cruz estimated the birthweight would be

eight pounds, one ounce, accurate to plus or minus one pound (Id. at p. 89). In other

words, Dr. Cruz proceeded to Steven’s delivery with the opinion that Steven would

weigh between seven pounds, one ounce and nine pounds, one ounce at birth (Id.).

       Dr. Cruz also recorded fundal height measurements, comparing them to the fetal

gestational age (Id. at p. 91). When the fundal height measurement corresponds to the

week of gestation, the baby is considered to be within average size parameters (Id. at

pp. 91-92). If the fundal height varies from the gestational week by two centimeters or



                                          Page 8 of 59
more, an ultrasound is indicated to rule out macrosomia (Id.). For example, on May 22,

2014, at 36.6 weeks gestational age, Mrs. Zhao’s fundal height measured thirty-six—no

indication of mismatched size/gestational age (Ex. 41, p. 56).

        On May 29, 2014, at 37.6 weeks gestational age, Mrs. Zhao’s fundal height

measurement was forty—more than a two-centimeter variance (Id.; Doc. 46, p. 93).

Dr. Cruz did not order an ultrasound (Id.).

        On June 12, 2014, at 39.6 weeks gestational age, the recorded fundal height was

written over and is either “41” or “42” (Doc. 46, p. 97; Ex. 41, p. 56). Dr. Cruz agreed it

could very well be a “42” and thus another discrepancy of two or more centimeters (Doc.

46, p.98). Dr. Cruz did not order an ultrasound (Id.).

        On June 4, 2014, at 38.4 weeks gestation, Mrs. Zhao felt pressure and experienced

contractions (Ex. 12, p. 2; Doc. 48, p. 363). She had also noticed, with alarm, part of her

cervix protruding from her vagina (Id.). She presented to Memorial Hospital of

Carbondale (Id.). During the exam to rule out labor, the hospital’s OB/GYN noted the

cervix was inflamed with a long tongue of tissue hanging out from the vagina (Id.). The

doctor surmised that this cervical prolapse had been caused by a tear of the cervix during

prior labor and delivery (Id.). Dr. Cruz agreed that the laceration and cervix prolapse was

likely due to one of Mrs. Zhao’s prior deliveries (Doc. 47, pp. 186-87). Dr. Cruz did not

further inquire at that time into any particular difficulties during or resulting from Mrs.

Zhao’s previous deliveries, even into the delivery of eleven-pound, twelve-ounce Alex

(Id. at p. 186).




                                       Page 9 of 59
       At Mrs. Zhao’s prenatal visit with Dr. Cruz on June 12, 2014, she was at thirty-nine

weeks, six days gestation (Ex. 41, p. 56). Mrs. Zhao expressed concern to Dr. Cruz because

her past three deliveries had all occurred before the due date (Doc. 48, p. 363). Because

she was nearly forty weeks gestation, Dr. Cruz scheduled an induction of labor for June

19, 2014 (Doc. 51, pp. 530-31; Ex. 41, p. 56). At that June 12th visit, Dr. Cruz discussed the

risk and benefits of induction, specifically that an induction carries a greater risk of

Cesarean section (Doc. 51, p. 531). Dr. Cruz explained the risks of a Cesarean section to

Mrs. Zhao, including bleeding, infection, trauma to the abdominal pelvic organs, and

increased risk of maternal and fetal death (Id. at p. 532).

       Mrs. Zhao and Dr. Cruz remembered their prenatal discussions about the

possibility of Cesarean section differently. Dr. Cruz recalled both the June 12 discussion

of Cesarean section risks and Mrs. Zhao’s early term request for a tubal ligation at the

time of delivery if she required a Cesarean section (Id.). He also recalled Mrs. Zhao,

through her interpreter, telling him on multiple occasions that she wanted to avoid any

kind of incision because she wanted to return to work as quickly as possible (Id. at p. 533).

Unfortunately, Dr. Cruz never charted any such preferences in Mrs. Zhao’s records.

       Mrs. Zhao recalled asking Dr. Cruz about a Cesarean section, including suggesting

and requesting the procedure, three times during her prenatal care (Doc. 48, p. 361). She

asked or suggested a Cesarean section at her first visit when discussing her desire for

tubal ligation (Id. at pp. 361-63). Then after her cervix prolapsed, she testified that she

asked Dr. Cruz on more than occasion about the possibility of a Cesarean section before

her labor began (Id.).



                                       Page 10 of 59
Labor and Delivery

          Before her scheduled induction, Mrs. Zhao went into labor. On June 15, 2014, she

arrived at Memorial Hospital of Carbondale already dilated to seven centimeters (Ex. 19,

p. 1). She was past her due date, at forty weeks and two days gestation (Id.).

          Crystal Tellor was Mrs. Zhao’s primary labor and delivery nurse; she testified live

at trial on behalf of the United States (Doc. 51, p. 410). Nurse Tellor frequently worked

with Dr. Cruz, and Dr. Cruz described her as one of the best nurses in labor and delivery

(Doc. 46, p.40). Sylvia Loh, Mrs. Zhao’s interpreter who had accompanied her to prenatal

visits, was present with Mrs. Zhao throughout labor and delivery (Doc. 48, p. 390). 6

          Nurse Tellor relied on an iPad for interpretation (Doc. 51, p. 437). To use the iPad

interpreter, Nurse Tellor dialed a number, gave a brief description of the medical issue,

and asked for a Mandarin Chinese speaker (Id.). Dr. Cruz testified he did not utilize the

iPad for interpretation, and he has no memory of seeing one in the delivery room

(Doc. 46, p. 47). The Labor and Delivery Flowsheet indicates that an iPad was present in

the delivery room. (Ex. 15, p. 1; Doc. 51, p. 420). And Nurse Tellor testified that Ms. Loh

would frequently speak over the iPad interpreter (Doc. 51, pp. 440-441).

          When Mrs. Zhao was admitted, Dr. Cruz performed an additional procedure—a

Leopold’s Maneuver—to assess whether the baby was “big” or “normal size” (Doc. 46,

p. 100; Doc. 51, pp. 533-34). Dr. Cruz’s Leopold’s maneuver findings told him the baby

was “normal” size, eight or nine pounds, confirming his “Sicurenza” estimation of eight

pounds one ounce, plus or minus one pound (Doc. 46, pp. 100-01; Doc. 51, p. 534).



6
    Ms. Loh’s deposition testimony was admitted by the United States as an exhibit.

                                              Page 11 of 59
       Nurse Tellor also performed a Leopold’s maneuver on Mrs. Zhao (Doc. 51, p. 446).

From her execution of the Leopold’s maneuver, Nurse Tellor concluded that the baby

would be large; heavier than eight pounds (Id.). Nurse Tellor did not convey her own

findings to Dr. Cruz (Id. at p. 447). The Leopold exam did not give Nurse Tellor an exact

estimate of the baby’s weight; properly estimating the weight would have required an

ultrasound (Id. at p. 448). Dr. Cruz did not order an ultrasound during labor, but—given

her conclusion that the baby was larger than average—Nurse Tellor admitted she would

not have been surprised if Dr. Cruz had ordered an ultrasound at that time (Id.).

       Mrs. Zhao did not receive an epidural (Doc. 48, p. 397). She was given Nubain, a

narcotic, for pain management during labor (Ex. 15, p. 2). She progressed to full dilation

and began to push (Ex. 19, p. 1). Based on Mrs. Zhao’s attempts to push with prompts

through the iPad interpreter, it was not clear to Nurse Tellor whether the iPad interpreter

was properly instructing Mrs. Zhao or whether Mrs. Zhao fully understood the

interpreter (Doc. 51, p. 418). Nurse Tellor then tried to demonstrate what she was asking

Mrs. Zhao to do (Id.).

       Mrs. Zhao pushed for over an hour and a half (Ex. 19, p. 1). Ms. Loh, Mrs. Zhao’s

interpreter, relayed to Nurse Tellor that Mrs. Zhao was exhausted (Ex. 15, p. 4). At trial,

Dr. Cruz admitted that the baby’s extreme size was a likely cause of Mrs. Zhao’s

exhaustion (Doc. 46, p. 105).

       Mrs. Zhao does not recall Dr. Cruz offering to perform a Cesarean section at any

point (Doc. 48, p. 395). She says she asked the doctor for a Cesarean section when she




                                      Page 12 of 59
became too exhausted to push, but Dr. Cruz declined (Id. at p. 392). Dr. Cruz told her it

was too late for the surgery (Id.).

       On the other hand, according to Dr. Cruz and Nurse Tellor’s recollection and

recorded notes, Dr. Cruz did offer Mrs. Zhao a Cesarean section. After Mrs. Zhao

struggled to push for approximately ten minutes, Dr. Cruz—though it is unclear through

what method of interpretation—offered to assist vaginal delivery with the Mityvac

vacuum machine (Doc. 51, p. 420; Ex. 15, p. 4). After describing the Mityvac, Dr. Cruz

claims he offered Mrs. Zhao the option of a Cesarean section (Doc. 51, p. 420; Ex. 15, p. 5).

Mrs. Zhao continued to struggle pushing, so three minutes later, Dr. Cruz relayed the

risks and benefits of Cesarean section and Mityvac to Mrs. Zhao. (Doc. 51, pp. 420-21;

Ex. 15, p. 5). He told her that the Mityvac extraction carried a risk of brain injury because

the suction could damage vessels or bone structures of the baby’s head (Doc. 46, p. 110).

That was the only risk of vacuum delivery Dr. Cruz explained to Mrs. Zhao (Id.). The

Labor and Delivery record indicates that Mrs. Zhao then agreed to Mityvac extraction to

assist a vaginal birth (Ex. 15, p. 5).

       The vacuum extractor uses suction pressure to attempt assisting delivery of the

fetal head (Doc. 47, p. 129). According to Dr. Cruz, at the time he applied the vacuum

extractor, the top of the baby’s head, the vertex, appeared to be close to the pelvic outlet

(Doc. 46, p. 115). Dr. Cruz testified, however, that the baby’s head was in fact not at the

pelvic outlet (Id.). Nurse Tellor testified that at the time Dr. Cruz applied the vacuum, the

baby’s head was not crowning (Doc. 51, pp. 441-42). Dr. Cruz also acknowledged that

when a mother has been pushing for as long as an hour and a half, the baby’s head can



                                         Page 13 of 59
elongate and mold into the pelvic cavity and the scalp of the baby’s head might swell and

appear to be further descended than the baby’s skull is actually descended (Doc. 46,

pp. 113-115).

       Dr. Cruz applied the vacuum to the baby’s head and pulled (Doc. 47, p. 129; Ex. 15,

p. 5). The vacuum popped off (Doc. 47, pp. 129-30). Dr. Cruz reapplied the vacuum and

pulled (Doc. 47, p. 130). Again, the vacuum popped off (Id.). Only three pop-offs are

allowed during the course of attempted vacuum assisted delivery, but Dr. Cruz was able

to deliver the baby’s head without the third application of the vacuum (Id. at pp. 130-31).

The suction, pulling on the baby’s vertex, drew the head further and further through the

pelvis until crowning; Steven’s head then delivered (Id. at pp. 130-31; Doc. 51, p. 424). His

shoulders remained, impacted, inside (Doc. 47, p. 152).

Shoulder Dystocia

       The shoulder dystocia was an immediate medical emergency (Doc. 47, p. 152).

Nurse Tellor hit the red emergency button in the delivery room to call for extra help

(Doc. 51, p. 425). The iPad, ostensibly translating between Nurse Tellor and Mrs. Zhao,

was knocked to the ground (Id. at p. 454). Dr. Cruz directed the nurses to put Mrs. Zhao

in position for the “McRoberts Maneuver” (Id. at p. 426). Nurses flexed both of Mrs.

Zhao’s legs back toward her abdomen in an effort to re-angle the pelvis (Id.; Doc. 47,

p. 153). Dr. Cruz had his hands on the baby’s head, applying traction—pulling the head

(Doc. 47, pp. 154-55). It was imperative that a doctor employ gentle traction during the

McRoberts maneuver, as any excess traction would damage the baby’s brachial plexus




                                      Page 14 of 59
(Id. at pp. 155-56). The McRoberts maneuver, including the traction applied to Steven’s

head by Dr. Cruz, did not relieve the shoulder dystocia (Ex. 21, p. 1).

         With the McRoberts maneuver ongoing, Dr. Cruz called for another nurse to apply

suprapubic pressure right above Mrs. Zhao’s pubic bone in an effort to angle the baby’s

shoulders toward the largest angle of the pelvis (Doc. 47, p. 154; Doc. 51, p. 427). Adding

suprapubic pressure to the McRoberts maneuver, including the continued traction to

Steven’s head by Dr. Cruz, did not relieve the shoulder dystocia (Doc. 47, p. 154; Ex. 21,

p. 1).

         Dr. Cruz then attempted another intervention, the “corkscrew” or “Woods

Maneuver” (Doc. 47, pp. 156, 164). Dr. Cruz attempted to insert his right hand inside the

vagina in an effort to grasp and move the baby’s posterior shoulder counterclockwise

while guiding the baby’s head into the turn with his left hand (Id. at pp. 159, 161). The

anterior shoulder remained impacted. Dr. Cruz was not able to move the shoulder, in

part because he had no space to maneuver his hand (Id. at p. 159).

         When the size of the baby with respect to the vagina leaves so little space,

preventing the doctor from using an inserted hand to sweep around and relieve the

shoulder impaction, an episiotomy (cutting the tissue between the vagina and the rectum)

or a proctoepisiotomy (cutting the tissue from the vagina fully into the rectum) may give

the doctor sufficient room to maneuver the baby and relieve the dystocia (Id. at pp. 163,

230; Doc. 51, pp. 473-74). Dr. Cruz did not perform either an episiotomy or a

proctoepisiotomy.




                                      Page 15 of 59
       Dr. Sherry Jones, an OB/GYN working labor and delivery that day at Carbondale

Memorial, responded to the call for help from Mrs. Zhao’s room (Doc. 51, p. 467). Dr.

Jones testified live at trial on behalf of the United States and explained that, in part by

virtue of having smaller hands to navigate the tight space, she was able to put her hand

in the vagina and successfully rotate the baby to release the posterior shoulder (Id. at

pp. 467-68; Doc. 47, p. 162). Dr. Jones agreed that an episiotomy could be helpful in

circumstances when the doctor needs more space in order to reach the baby’s arm inside

the vagina (Doc. 51, pp. 473-74). When Dr. Jones’s smaller hands finally relieved the

shoulder impaction, Dr. Cruz again pulled on the baby’s head to deliver the rest of his

body (Id. at p. 469; Doc. 47, pp. 164-65).

       Steven weighed eleven pounds, six ounces and was 19.5 inches long when he was

born (Ex. 18, p. 2).

       In Dr. Cruz’s previous shoulder dystocia deliveries, he estimated he had been able

to relieve the dystocias within three minutes (Doc. 47, p. 152). Dr. Cruz knew that within

ten minutes, even within five minutes, of ongoing shoulder dystocia, the baby is prone

to brain damage (Id. at pp. 165-66). Dr. Jones testified that in her experience, if a shoulder

dystocia is not resolved within thirty seconds, she starts to get nervous (Doc. 51, p. 476).

And, the longer the dystocia persists, the more nervous one gets (Id.). As the seconds and

minutes ticked by in Mrs. Zhao’s delivery room, Steven’s shoulders remained trapped;

Mrs. Zhao was crying; the iPad had been knocked over; Ms. Loh was crying, too upset to

translate or communicate at all; Steven’s face was blue, and he was not breathing. (Id. at

p. 455; Doc. 47, p. 166).



                                       Page 16 of 59
        Steven’s shoulder dystocia lasted nine minutes (Ex. 18, p, 2). Dr. Cruz asked the

staff in the delivery room not to call out the time as the dystocia went on (Doc. 47, p. 167).

Dr. Cruz testified that he didn’t want to know the amount of time elapsing during the

dystocia because after ten minutes he feared he would “do something that I may have to

regret” (Id.). After ten minutes, he would apply excessive traction to the baby’s head (Id.).

Because he instructed the nurses not to count out the minutes, however, Dr. Cruz did not

know if or whether Steven’s dystocia had reached the ten-minute mark (Id. at pp. 167-68).

Dr. Cruz admitted that given the time pressure and increasing nervousness as Steven’s

shoulder dystocia wore on, it was possible he inadvertently exerted excessive traction on

Steven’s head (Id. at pp. 168-71). Doing so, he admitted, would result in the brachial

plexus injury (Id.).

Brachial Plexus Injury and Surgery

        When he was fully delivered, Steven’s heart was not beating, and he was not

breathing (Ex. 18, p. 3). At ten minutes, he was resuscitated with oxygen, endotracheal

intubation, and chest compressions (Id.). He was transferred to Cardinal Glennon

Children’s Hospital Neonatal Intensive Care Unit in St. Louis, Missouri, where he

remained until July 6, 2014. 7 (Ex. 40, p. 222; Ex. 5, p. 9).

        When he was one month old, Steven began treating at the Washington University

in St. Louis Brachial Plexus Palsy Center with Dr. Michael J. Noetzel (Ex. 24; Ex. 35, pp. 1-

2). Steven also began occupational and physical therapy at Children’s Hospital in St.




7 Not surprisingly, Steven’s delivery left Mrs. Zhao with a second-degree perineal tear, a “very large”
vulvar edema, right hip pain, and the inability to walk unassisted in the following days (Ex.18, p. 465;
Ex. 21, p. 1).

                                           Page 17 of 59
Louis (see Ex. 6, p. 121). Dr. Noetzel confirmed the diagnosis of brachial plexus injury,

noting the flaccid paralysis, weakness, and lack of normal movement of the right arm—

which had shown minimal improvement since birth (Ex. 35, pp. 1-2).

       The brachial plexus is a collection of nerves flowing out from the mid neck area of

the spinal cord (Noetzel Depo, p. 10). Those nerves produce all the movement in the

shoulder, arm, and hand (Id.). A brachial plexus injury of the type incurred by Steven is

a mechanical, stretch injury (Id. at p. 11). During the injurious event, the nerves might be

stretched and thinned out; ruptured—stretched and broken; or avulsed—tantamount to

ripping an electric cord out from a wall socket (Id.).

       Given Steven’s lack of improvement, good recovery of movement and strength in

his right arm seemed less certain than might otherwise be expected in a baby with

brachial plexus injury (Ex. 35, p. 2). After multiple follow-up visits and physical therapy

with little improvement, Steven underwent an MRI of his cervical spine (Id. at p. 11). The

MRI revealed that Steven’s brachial plexus injury involved the avulsion of Steven’s right

C7 nerve root (Id.). In other words, his nerves had been torn away from his spinal cord

(Noetzel Depo, pp. 13-14).

       Following the MRI, in March 2015, Steven underwent surgical exploration, repair,

and grafting of his right-side brachial plexus nerves at St. Louis Children’s Hospital

(Ex. 26; Ex. 6). Without that surgical intervention, the persistent weakness in the deltoid,

bicep, and tricep was not expected to improve (Ex. 26). In addition to the avulsion injury

at C7, Steven was observed to have scar tissue involving nerve roots C5 – C7 resulting

from the original stretching injury (Noetzel Depo, p. 29). The March 2015 surgery



                                      Page 18 of 59
attempted to graft or bypass injured nerves in order to create a pathway for nerve

regrowth (Id. at p. 30).

        At the time of trial, Steven was receiving occupational therapy approximately

twenty-five minutes per week from OT assistants as part of special education

intervention services at his pre-school (Doc. 51, p. 499). Clara Ellis, an occupational

therapist for Williamson County Education Services (WCES), 8 testified live at trial on

behalf of the United States. She evaluates Steven annually and sees him a few times per

year (Id. at p. 497).        9   Her reports, made in conjunction with Steven’s annual

Individualized Education Program (“IEP”), focus on Steven’s abilities in school (Doc. 51,

pp. 482, 510). Steven is eligible for special education services because his injury limits his

ability to otherwise benefit from or participate in the classroom (Id. at p. 482). Those

services are only available until the time Steven turns twenty-two (Id. at p. 500).

        After the surgery, Steven continued follow-up examinations with his surgeon, Dr.

Tae Park. At a visit on June 21, 2017, Dr. Park noted that Steven might continue to make

musculoskeletal gains for the next two to three years (Ex. 25). The nerve re-growth only

lasts for two to three years following surgery, then improvement plateaus (Noetzel Depo,




8
  WCES is a special education co-op that provides services to five different school units in Williamson
County, Illinois.
9 Ms. Ellis completed Steven’s assessment for his 2019 IEP a short time before the trial (Doc. 51, p. 482). She

testified that when Steven first came to WCES, he initially was very weak and was unable to lift his right
arm even against gravity to his shoulder to touch his nose (Id. at p. 485) He was able to lift his arm only to
about ninety degrees (Id.). He had a lot of difficulty with bilateral coordination, being able to utilize that
arm to come in and do fine motor tasks that require two hands (Id.). Fortunately, Steven has shown
improvement. On the playground, he is able to hold onto the swing and swing with two hands, and he is
“able to climb the slide, although when he gets near the top he tends to let go with this arm.” (Id. at p. 486).
She was unsure if that was due to fatigue or because he no longer needed the handholds (Id.). She noted
that Steven is able to do some gross motor activities during gym time (Id. at pp. 486-487), but there are some
differences in the fluidity of movement between his two arms (Id. at p. 487).

                                              Page 19 of 59
pp. 34-35). As Dr. Noetzel testified in March 2019, Steven might get better; he won’t be

normal (Id. at p. 32).

Expert Testimony

       Michael J. Noetzel, M.D.—Treating Physician (Plaintiff)

       Dr. Noetzel, one of Steven’s treating physicians, testified by deposition. The Court

reviewed Dr. Noetzel’s video-taped deposition, as well as the written transcript. 10 Dr.

Noetzel last examined Steven in June 2017 (Ex. 35, p. 18).

       Dr. Noetzel is the Medical Director of Clinical and Diagnostic Neuroscience

Services at St. Louis Children’s Hospital; Vice Chair of the Division of Pediatric and

Developmental Neurology at Washington University School of Medicine; and Professor

in the Department of Neurology and Pediatrics (Ex. 33, p. 1). He is board certified in

Pediatrics,    Neurology      with     special    qualifications     in   Child    Neurology       and

Neurorehabilitation (Id. at p. 6). He has published numerous peer-reviewed articles and

textbook chapters, been on the editorial boards for the journals Neurology and Pediatric

Neurology, been invited to give numerous professional lectures and presentations, and

continues to provide direct clinical patient care (Id. at pp. 7-28). Dr. Noetzel has been

practicing pediatric neurology for thirty-eight years (Noetzel Depo, p. 5).

       In addition to explaining his treatment and surgical follow-up of Steven, Dr.

Noetzel gave his opinion on Steven’s probable future limitations given his brachial plexus

injury. Dr. Noetzel testified that Steven’s injuries are permanent and explained that the

neurological surgical intervention he underwent was designed to make him stronger, not


10
  In the video, Dr. Noetzel demonstrated Steven’s physical limitations described in his medical records.
This was beneficial to help the Court understand Steven’s range of movement deficits discussed below.

                                           Page 20 of 59
normal. Once Steven’s post-surgical improvement plateaus, he should at least be able to

maintain the gains he has made thus far (Id. at p. 35). Because Steven will never have

normal strength in his right arm, however, he is susceptible to tightness necessitating

orthopedic follow-up care (Id.). The discrepancy between strength and function in the

different muscles of his shoulder, arm, and hand will cause Steven problems for the

foreseeable future. For example, while Steven has gained movement in internal shoulder

rotation (marked four out of five), his external rotation remains weak (two out of five)

(Id. at pp. 35-36). Dr. Noetzel testified that Steven will, to a reasonable degree of medical

certainty, require further surgery from an orthopedist to address issues of tightening (Id.

at p. 36). And Steven will require continued follow-up with physiatrists and therapists to

address the ongoing challenges caused by his inability to use his right arm in a normal

fashion (Id. at p. 38). In Dr. Noetzel’s professional opinion, Steven will require those

services for the rest of his life (Id.).

       According to Dr. Noetzel, Steven’s brachial plexus injury will impede most

physical activities and activities of daily living. For example, if Steven wants to scratch

his head with his right hand, he will need to contort in an awkward way to do so, because

he cannot bend his bicep up against gravity (Id. at p. 41). Feeding himself will be a two

arm operation (Id. at pp. 41-42). Twisting door knobs will be problematic (Id. at p. 42). He

might be able to type with “hunt and peck” proficiency, but will likely require a voice-

activated keyboard system (Id. at p. 43).

       According to Dr. Noetzel, any task requiring two hands or requiring independent,

normal function of the right arm will always be a challenge for Steven (Id. at p. 47). He



                                           Page 21 of 59
will have to pick and choose which activities he can do, with adaptive “tricks” to

compensate for the right arm (Id. at p. 48).

        Not only will Steven need to improvise with respect to how he uses his arms in

order to perform certain tasks, his right arm will always be noticeably smaller and shorter

than his left arm—particularly after he goes through puberty (Id. at p. 45). His injury

permanently limits his ability to lift, hold, and carry objects with his right hand and arm

(Id. at pp. 61-62). Steven’s injury permanently limits the grip strength, range of motion,

and general use of his right hand and arm (Id.). Finally, Dr. Noetzel testified:

        Q.        In your opinion to a reasonable degree of medical certainty, is the
                  injury [Steven] suffered permanent?

        A.        Yes, it is.

        Q.        Is it permanently disabling?

        A.        Yes.

        Q.        Will it interfere with his ability to enjoy a normal life?

        A.        Yes.

(Id. at p. 44).

        Michael S. Cardwell, M.D.—Standard of Care and Causation (Plaintiff)

        Dr. Cardwell also testified by deposition on behalf of Mrs. Zhao. Dr. Cardwell is a

Maternal Fetal Medicine Specialist practicing in Akron, Ohio (Cardwell Depo, pp. 6, 8).

Previously, Dr. Cardwell served as the Director of the Maternal Fetal Medicine

Departments at: St. Vincent Mercy Medical Center in Toledo, Ohio; St. Charles Mercy

Hospital in Oregon, Ohio; Riverside Mercy Hospital in Toledo, Ohio; The Toledo

Hospital in Toledo, Ohio; the University of Missouri-Columbia in Missouri; and the

                                           Page 22 of 59
Rockford Regional Perinatal Center in Rockford, Illinois (Ex. 31, p. 2). Dr. Cardwell is

board certified in Obstetrics and Gynecology and Maternal Fetal Medicine (Id. at pp. 7-

8). He is the author or co-author of over ninety articles for peer-reviewed publications (Id.

at pp. 11-15). Dr. Cardwell has been practicing obstetrics and maternal fetal medicine for

thirty-five years and estimates he has delivered over 10,000 babies (Cardwell Depo, p. 12).

       Dr. Cardwell identified the multiple risk factors that should have alerted Dr. Cruz

to macrosomia and shoulder dystocia (Id. at pp. 16-17, 42; Ex. 30, p. 2). First, the fundal

height at term for an average size baby should not exceed thirty-six centimeters, yet Mrs.

Zhao’s fundal height at term was at least forty-one centimeters (Cardwell Depo, p. 17).

And Mrs. Zhao’s previous macrosomic baby put her at significantly greater risk for

another macrosomic birth and, thereby, shoulder dystocia (Id. at p. 42). Mrs. Zhao’s age

at delivery, thirty-five, also was an additional risk factor for shoulder dystocia (Id.).

       Dr. Cardwell opined that the standard of care required Dr. Cruz to obtain an

ultrasound examination for estimated fetal weight, and Dr. Cruz violated the standard of

care by failing to do so (Id. at pp. 43-44; Ex. 30, p. 2).

       Dr. Cardwell had never heard of, nor could he find any reference to, the “Sicurenza

method” of estimating fetal weight (Cardwell Depo, pp. 18-19; Ex. 30, p. 2). Dr. Cruz’s

“Sicurenza” estimation of the baby’s weight differed from Steven’s actual birthweight by

as much as fifty percent (Cardwell Depo, p. 21). Dr. Cardwell had never seen a clinician’s

fetal weight estimation so far off the actual birthweight (Id.). In Dr. Cardwell’s experience

and opinion, the most accurate, objective method of estimating fetal weight is ultrasound

(Id. at p. 26). An ultrasound examination is required if the fundal height measurement



                                         Page 23 of 59
differs from what is expected given the gestational age, as Mrs. Zhao’s did (Id.). In Dr.

Cardwell’s opinion, in light of Steven’s actual birthweight, had an ultrasound been

performed, it would have found fetal macrosomia (Id. at p. 31).

       Dr. Cardwell further opined that Dr. Cruz’s failure to recommend a primary

Cesarean section for fetal macrosomia was another violation of the standard of care (Id.

at p. 44; Ex. 30, p. 2). For a woman with previous deliveries, the second stage of labor

should have lasted no longer than an hour (Cardwell Depo, p. 27). Mrs. Zhao’s prolonged

second stage of labor indicated cephalopelvic disproportion (Id.). At this point, the

standard of care required delivery by Cesarean section (Id.; Ex. 30, p. 2). Dr. Cruz’s

management of Mrs. Zhao’s labor and delivery obviously fell below that standard (Id.).

       Dr. Cruz introduced an additional risk factor for shoulder dystocia into the

delivery when he attempted to complete the vaginal delivery with a vacuum extractor

(Cardwell Depo, p. 27; Ex. 30, p. 2). Vacuum extraction was contraindicated given the

increased risk of shoulder dystocia (Cardwell Depo, p. 32; Ex. 30, p. 2). The vacuum

extraction directly led to the shoulder dystocia (Ex. 30, p. 2). Dr. Cruz violated the

standard of care by attempting to vacuum the baby’s head out (Id.; Cardwell Depo,

pp. 31-32).

       According to Dr. Caldwell, shoulder dystocia was entirely foreseeable given Dr.

Cruz’s course of action (Ex. 30, p. 2). Additionally, once the McRoberts, suprapubic

pressure, and Woods maneuvers failed to relieve the shoulder dystocia, an episiotomy or

proctoepisiotomy would make successful delivery of the baby’s posterior arm more likely

(Id. at p. 3). Dr. Cruz’s failure to perform an episiotomy or proctoepisiotomy, in order to



                                      Page 24 of 59
give himself more room to effectuate delivery and relieve the shoulder dystocia, violated

the standard of care (Id.; Cardwell Depo, pp. 48-49, 53-54). And Dr. Cardwell was

reasonably certain Dr. Cruz’s use of traction resulted in the brachial plexus injury (Ex. 30,

p. 2).

          Dr. Cardwell opined that if Dr. Cruz adhered to the standards of care identified in

his expert report, the delivery would not have been complicated by shoulder dystocia,

and Steven would not have sustained brachial plexus damage (Id. at p. 3).

          Robert Gherman, M.D.—Standard of Care and Causation (Defendant)

          Dr. Robert Gherman testified live at trial on behalf of Dr. Cruz. (Doc. 47, p. 189).

Dr. Gherman is a board-certified OB/GYN and maternal-fetal medicine specialist

(Ex. 201, p. 1). 11 He has participated in approximately 7,500 deliveries during his career

and is still actively delivering babies (Doc. 47, p. 192). He has published numerous articles

and served as the chairman of ACOG’s task force on neonatal brachial plexus palsy from

September 2011 through April 2014 (Ex. 202, p. 4). He is a co-author of ACOG’s 2014

Neonatal Brachial Plexus Palsy report, which addressed the potential causes of neonatal

brachial plexus injury and stressed that newborn brachial plexus injury does not

necessarily imply negligence on the part of the delivering doctor (Doc. 47, pp. 343-45).

Dr. Gherman also authored a recent ACOG Practice Bulletin regarding shoulder dystocia,

as well as book chapters on this topic (Id. at p. 195; Ex. 201, p. 1).

          At the request of the United States, Dr. Gherman reviewed the medical records

and depositions in this case and produced an expert report, which was admitted into



11
     Dr. Gherman’s curriculum vitae was admitted as Exhibit 202.

                                             Page 25 of 59
evidence as Exhibit 201. The expert report examines the prenatal care Dr. Cruz provided

to Mrs. Zhao, the management of her labor, and the delivery of Steven on June 15, 2014,

and states Dr. Gherman’s opinions to a reasonable degree of medical certainty (Ex. 201).

      On the question of whether Dr. Cruz should have ordered an ultrasound during

the June 12, 2014 appointment with Mrs. Zhao, Dr. Gherman found that no breach of the

standard of care occurred, for the following reasons:

          x   Mrs. Zhao’s fundal height at that appointment was “concordant,”
              meaning that at forty-one centimeters, it was less than two
              centimeters ahead of her weeks’ gestational age of thirty-nine weeks
              and six days (Id. at p. 3; Doc. 47, p. 215).

          x   A fundal height measurement of forty-one centimeters does not
              signify a large fetus (Id.).

          x   Even if an ultrasound had been conducted and the study identified
              fetal macrosomia, this would not have been an indication for a
              Cesarean section (Ex. 201, pp. 3-4; Doc. 47, p. 215)

          x   There is no evidence available to determine what an ultrasound
              examination would have shown, even if one had been ordered
              (Ex. 201, pp. 3-4; Doc. 47, p. 216).

          x   The standard of care does not require a physician to order a third
              trimester ultrasound because of a mother’s prior delivery of a
              macrosomic infant (Doc. 47, p. 217).

      Dr. Gherman opined that while a mother who has previously delivered a

macrosomic baby is at risk for having another, this alone does not require a change in

management of the pregnancy (Id.). And, even if a physician suspects fetal macrosomia,

an elective Cesarean section is not indicated, as there is no defined weight threshold at

which a Cesarean section is required (Id. at pp. 219-22). At an estimated fetal weight of




                                     Page 26 of 59
5,000 grams or above, an elective Cesarean section may be considered under the

guidelines from the practice bulletin on fetal macrosomia (Id.)

       Dr. Gherman opined that, in Mrs. Zhao’s case, her previous delivery of an eleven-

pound, twelve-ounce infant with no problems indicated that her pelvis was proven for

delivery of another infant up to that weight (Id. at p. 223). Concerning the length of Mrs.

Zhao’s labor, Dr. Gherman found that the seventy-four-minute second stage of labor

would not be considered prolonged, and that there was no arrest of descent that would

have warranted a Cesarean delivery (Id. at p. 229).

       Dr. Gherman testified that labor and delivery was not contraindicated for Mrs.

Zhao given her previous uncomplicated delivery of a large baby, and Dr. Cruz did not

violate the standard of care by allowing her to labor (Id. at pp. 223-24). Dr. Gherman also

testified that Dr. Cruz’s use of the vacuum extractor was within the standard of care,

because maternal exhaustion is an accepted indication for use of the device (Id. at pp. 224,

228-29). And, in Dr. Gherman’s opinion, the shoulder dystocia itself could not have been

created by the vacuum extractor, because it was not applied until Steven’s head was

crowning or showing (Id. at pp. 225, 229). At that point, Steven’s shoulder was already

obstructed, and therefore the dystocia had already occurred (Id.).

       According to Dr. Gherman, performing an episiotomy or proctoepisiotomy would

not have made it any easier to perform the maneuvers, because Dr. Cruz was able to

insert his hand into the vagina sufficiently to push the posterior arm upwards (Id. at

pp. 230-31). In Dr. Gherman’s opinion, the outcome for Steven would be no different had

an episiotomy or proctoepisiotomy been performed (Id. at p. 231).



                                      Page 27 of 59
       The final point of Dr. Gherman’s report refutes the argument that Steven’s brachial

plexus injury was caused by “excessive traction” applied by Dr. Cruz (Id. at 232).

Dr. Gherman explained that in a case of posterior shoulder dystocia, the medical

literature finds that forces exerted by the medical provider cannot be the cause of an

injury to the brachial plexus on that side, as the shoulder is impacted on the sacral

promontory before the head delivers (Id. at pp. 232-33, 236). Instead, the source of traction

that can create a brachial plexus injury with posterior shoulder impingement is the

dystocia itself, that is, the differential angle of the head and neck (Id. at p. 233, 236). The

differential traction applied to the brachial plexus in the case of a posterior shoulder

dystocia can be sufficient to cause a nerve root avulsion injury, and that was the cause of

Steven’s injury (Id. at pp. 233-34). Dr. Gherman opined that Dr. Cruz met the standard of

care with regard to his care of Mrs. Zhao, and Steven’s injury did not occur as the direct

result of any action or inaction by Dr. Cruz (Id. at pp. 240-41).

       David Gibson—Pecuniary Damages (Plaintiff)

       David Gibson, M.B.A., M.R.C., testified by deposition. Mr. Gibson produced a

Vocational Economic Assessment for Steven Zhao, projecting the impact of Steven’s

disability on employment and earnings over his lifetime (Gibson Depo, p. 6). Mr. Gibson

interviewed Mrs. Zhao in addition to reviewing depositions, medical records, and

educational records (Ex. 28, pp. 2-3). Mr. Gibson references an extensive bibliography and

multiple sources of statistics in the 49-page Vocational Economic Assessment (Id. at

pp. 33-49). Mr. Gibson typically performs economic assessments for five to ten brachial

plexus injury cases per year (Gibson Depo, p. 12).



                                       Page 28 of 59
       Mr. Gibson calculated Steven’s future Annual Earning Capacity both with and

without the limitations of his brachial plexus injury (Id. at p. 13). Mr. Gibson estimated

multiple possible earning capacities for Steven based on varying levels of education he

might obtain (Id. at pp. 13-14). For example, were Steven able to obtain a high school

diploma, his average annual earning capacity if he had not been injured would be

$40,761; it is $35,839 with his injury (Ex. 28, p. 4). Mr. Gibson then identified a range of

worklife expectancies for Steven, both with his injury and as though Steven had no

disability (Id. at p. 5). Mr. Gibson performed a present value calculation for every

potential future lost earnings sum (Id. at pp. 26-32).

       Per Mr. Gibson’s Assessment, over the course of his expected worklife, Steven will

lose earning capacity due to his brachial plexus injury in the amount of: $916,793 if he

earns a high school diploma; $1,043,076 with an associate’s degree; and $1,581,779 with a

bachelor of arts or bachelor of science degree. (Id. at p.5).

       Susan A. Entenberg, M.A., L.C.P.C.—Pecuniary Damages (Defendant)

       The United States presented the deposition testimony of Ms. Susan Entenberg, a

vocational rehabilitation counselor at Rehabilitation Services Associates who was

retained by the United States to offer expert opinion on Steven’s future ability to obtain

an education and employment. 12

       Ms. Entenberg has worked as a vocational rehabilitation counselor since 1975

(Entenberg Depo, p. 9). She provides services in three main areas: (1) as an independent

vocational expert retained by the Social Security Administration to provide opinions to


12
  Ms. Entenberg’s report was admitted as Exhibit 203, and her curriculum vitae was admitted as Exhibit
204.

                                           Page 29 of 59
the administrative law judge during disability hearings; (2) as a vocational expert

retained to provide opinions in workers’ compensation commission proceedings; and

(3) as a retained expert in civil litigation. (Id. at pp. 11-12).

       To prepare her opinions in this case, Ms. Entenberg reviewed all available records

from Steven’s birth and subsequent treatment; the reports issued by Dr. Michael

Cardwell, Shoshana Church, and David Gibson; and the deposition transcripts of

Dr. Sherry Jones, Crystal Tellor, Dr. Paul Cruz, and Mrs. Zhao (Id. at pp. 17-19; Ex. 203,

p. 1). Although Ms. Entenberg reviewed and considered all of the available medical

records when preparing her report, she found the records from Williamson County

Educational Services (“WCES”) to be the most relevant to her analysis as a vocational

rehabilitation counselor (Id. at pp. 21-22).

       The WCES records primarily relied upon by Ms. Entenberg assess “Present Levels

of Academic Achievement and Functional Performances” and are dated April 6, 2018

(Ex. 219, p. 1). The 2018 WCES records include a description of Steven’s strengths,

parental education concerns/input, health information/concerns, Steven’s present level

of academic achievement, and his present levels of functional performance (Id.). Within

the functional performance assessment, the WCES records address range of motion,

strength, fine motor, sensory, and daily living (Id. at p. 5). Ms. Entenberg found the 2018

WCES records to be significant to her analysis because they were the most recent records

available to her that assessed functioning and levels of performance (Entenberg Depo,

pp. 21-22). Furthermore, the records specifically evaluated Steven’s functioning and

levels of performance in terms of activities of daily living and other activities, which are



                                         Page 30 of 59
important from a vocational rehabilitation point of view (Id.). Ms. Entenberg considers

functional capability to include sitting, standing, walking, lifting, ability to reach, and use

of the hands (Id. at p. 199).

       As a vocational rehabilitation counselor, Ms. Entenberg often relies upon

specialists in their respective fields when forming her opinions (Id. at p. 201). She does

not consider the cause of the injury, but relies upon the information that provides

functional limitations and actual restrictions (Id. at pp. 198-199).

       In addition to analyzing Steven’s functional abilities, Ms. Entenberg reviewed

Steven’s learning abilities and cognitive development (Id. at pp. 21-22). Based on the

records available to her, Ms. Entenberg noted that there was no indication that Steven has

any type of learning or cognitive problems and that Steven was assessed as having skills

near his age expectation (Id. at p. 22; Ex. 203, p. 1).

       Ms. Entenberg’s report states that Steven is progressing well in his English

communication skills (Ex. 203, p. 2). She further notes that Steven is bilingual, speaking

both Mandarin Chinese and English, and that this skill will be an asset in the labor market

(Id.). Ms. Entenberg believes that Steven will be able to become proficient in computer

use because he is able to use his fingers and perform bilateral tasks (Id.; Entenberg Depo,

p. 25). If needed, technology is available to assist Steven when he uses a computer, such

as voice actuated software and adaptive keyboards (Ex. 203, p. 2; Entenberg Depo, pp. 25-

26).

       In light of Steven’s cognitive, social and physical abilities, Ms. Entenberg opined

that Steven will have no barriers to succeeding in educational endeavors (Ex. 203, p. 3).



                                        Page 31 of 59
Ms. Entenberg did not assume, however, that Steven would obtain a college degree for

purposes of her conclusions in this case (Entenberg Depo, p. 207). After Ms. Entenberg

had an understanding of Steven’s functional abilities, physical limitations, and cognitive

capabilities, she considered different types of employment that Steven could obtain (Id.

at p. 26). It is Ms. Entenberg’s opinion that Steven will experience an erosion of the overall

labor market that would otherwise be available to him, meaning that he will not be

capable of performing occupations that require full strength and movement in both arms

(Id. at pp. 26-27; Ex. 203, p. 2). These occupations, such as construction and machine

operation, fall into the medium to heavy categories of exertion, which are defined by the

United States Department of Labor (Entenberg Depo, p. 27).

       Although Steven will likely be unable to perform manual labor occupations

requiring a medium to heavy level of exertion, Ms. Entenberg determined that Steven

will be able to perform sedentary to light types of occupations, including teacher,

accountant, computer information system analyst, and engineer (Id.at pp. 27-28; Ex. 203,

p. 2). These occupations are developing and growing in the economy (Entenberg Depo,

p. 28). The median hourly wages for these positions, based on the Department of Labor,

Bureau of Labor Statistics, Occupational Employment Statistics, May 2017 (released

March 30, 2018), are respectively, $23.43, $33.34, $40.67, and $44.34 (Ex. 203, p. 2).

       Even if Steven does not obtain an associate’s degree or a bachelor’s degree, there

will still be jobs available to him according to Ms. Entenberg (Entenberg Depo, pp. 29-

31). Examples of such jobs include those in the administrative or clerical support field,

including accounting clerk or payroll clerk (Id. at, p. 30). He also would be capable of



                                       Page 32 of 59
working as a sales representative or in purchasing, particularly given his ability to speak

both Chinese and English, or as a real estate agent (Id. at p. 30).

        Of the occupations that Steven could obtain without a college degree, it is possible

that Steven could obtain employment that pays as much as engineering or other manual

labor positions (Id. at pp. 207-209).

        Given the opportunities available to Steven, Ms. Entenberg believes he will be able

to adapt his education and career path to pursue some of the careers that he is able to

perform (Id. at p. 32). There are also vocational rehabilitation services that will be

available to help Steven as he continues his education and career path (Id. at p. 33).

        In sum, Ms. Entenberg concluded that Steven will be capable of attaining

employment and sustaining employment on an ongoing basis (Id. at p. 34). Ms. Entenberg

further found that there was no indication that Steven would not be capable of obtaining

full-time employment (Id. at p. 29). Thus, in Ms. Entenberg’s opinion, Steven’s injury to

his right arm ultimately will not cause him to lose any wages or income (Id. at pp. 210-

211).

                                        DISCUSSION

Applicable Legal Standards

        The FTCA provides a remedy for personal injury caused by the negligent or

wrongful act of any government employee acting within the scope of his employment

“under circumstances where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place” where the act occurred. 28 U.S.C.

§ 1346(b)(1); See United States v. Muniz, 374 U.S. 150, 153 (1963). The FTCA further



                                        Page 33 of 59
provides that before a plaintiff may file suit against the United States for personal injury

or death, the plaintiff must first present the claim to the appropriate federal agency and

be denied compensation. Zurba v. United States, 318 F.3d 736, 738 (7th Cir. 2003) (citing

28 U.S.C. § 2675(b)).

       In suits properly brought under the FTCA, the Court applies the law of the state

in which the acts or omissions occurred. 28 U.S.C. § 1346(b)(1). Accordingly, Illinois law

regarding medical professional negligence governs this case. See IL-IPICIV 1.05.01.

       Under Illinois law, in a medical malpractice action, a plaintiff bears the burden of

showing:    “(1) the proper standard of care by which a physician’s conduct may be

measured, (2) a negligent failure to comply with the applicable standard, and (3) a

resulting injury proximately caused by the physician’s lack of skill or care.” Massey v.

United States, 312 F.3d 272, 280 (7th Cir. 2002); Donais v. United States, 232 F.3d 595, 598

(7th Cir. 2000); Sullivan v. Edward Hosp., 209 Ill.2d 100, 112 (2004); Neade v. Portes, 193 Ill.2d

433, 443–44 (2000); Purtill v. Hess, 111 Ill.2d 229, 241–42 (1986). Medical expert testimony

is required to establish the applicable standard of care and the medical professional’s

deviation from it. Sullivan, 209 Ill.2d at 112.

       “Proximate cause in a medical malpractice case must be established by expert

testimony to a reasonable degree of medical certainty, and the causal connection must

not be contingent, speculative, or merely possible.” Morisch v. United States, 653 F.3d 522,

531 (7th Cir. 2011) (quote omitted). To establish proximate cause, a plaintiff must show

cause-in-fact and legal cause. Id. Cause-in-fact exists under Illinois law when the

defendant’s conduct is a material element and a substantial factor in bringing about the



                                         Page 34 of 59
injury. Palay v. United States, 349 F.3d 418, 432 (7th Cir. 2003) (quotation omitted). To

prove legal cause, a plaintiff must also show that an injury was foreseeable or the type of

harm that a reasonable person would expect to see as a likely result of his or her conduct.

Id.; see Simmons v. Garces, 198 Ill.2d 541, 556 (2002); Buck v. Charletta, 2013 IL App (1st)

122144, ¶ 59 (2013); Kedzie v. DeKalb Clinic Chartered, 2016 IL App (2d) 150671-U, ¶ 42

(2016). Proximate causation exists where the defendant’s negligence was “a material and

substantial element in bringing about the injury.” Wille v. Freeland, 2015 IL App (2d)

140964-U, at ¶ 21 (July 1, 2015) (quoting First Springfield Bank & Trust v. Galman, 188 Ill.2d

252, 258 (1999)).

       With respect to medical expert testimony in particular, there are two foundational

requirements: “the health-care expert witness must be a licensed member of the school

of medicine about which the expert proposes to testify” and “the expert must be familiar

with the methods, procedures and treatments ordinarily observed by other health-care

providers in either the defendant’s community or a similar community.” Sullivan, 209

Ill.2d at 114–15 (citing Jones v. O’Young, 154 Ill.2d 39, 44 (1992), and quoting Purtill, 111

Ill.2d at 242–43)).

Standard of Care

       In light of all the evidence, the Court finds that the applicable standard of care

during Mrs. Zhao’s prenatal care, labor, and delivery required Dr. Cruz to:

           x   Order an ultrasound for estimation of fetal weight after either Mrs.
               Zhao’s May 29, 2014 or her June 12, 2014 prenatal appointment;

           x   Recommend a primary Cesarean section before the onset of Mrs.
               Zhao’s labor, including informing Mrs. Zhao of the probability of a


                                       Page 35 of 59
              macrosomic baby and the risks of shoulder dystocia and brachial
              plexus injury in vaginal birth of a macrosomic baby;

          x   Recommend delivery by Cesarean section during Mrs. Zhao’s
              second stage of labor, including an explanation of the risks and
              benefits of Cesarean versus vaginal versus operative vaginal
              delivery to Mrs. Zhao, informing her of the probability of a
              macrosomic baby, the risks of shoulder dystocia and brachial plexus
              injury in vaginal birth of a macrosomic baby, and the additional risk
              of shoulder dystocia with operative vaginal delivery by vacuum
              extraction;

          x   Refrain from operative vaginal delivery utilizing vacuum extraction;

          x   Perform an episiotomy or proctoepisiotomy in order to successfully
              perform the Woods maneuver to relieve shoulder dystocia; and

          x   Exert only gentle traction on Steven’s head during attempts to
              relieve shoulder dystocia.

Deviations from the Standard of Care

      In light of the evidence introduced at trial and discussed above, the Court

concludes that Dr. Cruz deviated from the standards of care in the following respects.

      1. Failure to Order an Ultrasound.

      Ultrasound is the most objective form of estimating fetal weight (Cardwell Depo,

p. 26). Dr. Cruz himself testified that when the fundal height varies from the gestational

age by two centimeters, an ultrasound is required (Doc. 46, pp. 91-92). At two of Mrs.

Zhao’s late term prenatal visits, there was such a two-centimeter discrepancy. For

instance, as mentioned above, on June 12, 2014, at 39.6 weeks gestational age, the

recorded fundal height was written over but is either “41” or “42.” Dr. Cruz admitted it

could have been forty-two. And, at the visit before that, on May 29, 2014, Mrs. Zhao’s



                                     Page 36 of 59
recorded fundal height was forty—more than a two-centimeter variance from her

gestational age of 37.6 weeks (Ex. 41, p. 56).

        The United States argues that there is no way to tell what an ultrasound would

have shown, had it been ordered on June 12 (or presumably on May 29). According to

Dr. Gherman, the standard of care did not require a third trimester ultrasound just

because Mrs. Zhao had previously delivered a macrosomic infant. Dr. Gherman also

opined that there is no way to know what an ultrasound would have shown, and, even

if it identified fetal macrosomia, that finding would not have been an indication for a

Cesarean section. 13

        It is true that an ultrasound may have predicted a smaller baby or overestimated

the baby’s weight. But at a minimum, an ultrasound would have provided Dr. Cruz

additional information to confirm or debunk his “Sicurenza” estimations (Doc. 46, p. 94).

And, if an ultrasound had been ordered at one of the final prenatal visits—or even when

Mrs. Zhao presented in labor—everything that happened to Steven (and Mrs. Zhao, for

that matter) could have been avoided. It simply may have never happened.

        Dr. Cruz admitted that the fetal ultrasound is accurate plus or minus one pound

(Doc. 46, p. 94). With that admittedly reliable range, and given Steven’s birthweight of

eleven pounds, six ounces, it is more likely than not the ultrasound would have shown




13
  Dr. Gherman has been an active expert in shoulder dystocia cases since 1997 (Doc. 47, p. 253). Almost all
(90-95%) of his expert work has been on behalf of defendants (Id. at p. 244). His consulting fees are
sometimes in excess of $30,000 per case (Id. at p. 245-251). It troubles the Court that—in reaching his
opinions in Steven’s case—Dr. Gherman relied on an ACOG report he co-authored, entitled “Neonatal
Brachial Plexus Palsy” (Id. at p. 248; Ex. 221). The report was published in 2014—years after Dr. Gherman
had established a career as a defense expert (Ex. 221). Dr. Gherman’s financial interest in the ACOG report
cannot be ignored when weighing the competing opinions in this case.

                                            Page 37 of 59
Dr. Cruz a birthweight range from ten pounds, six ounces to twelve pounds, six ounces

(Id. at pp. 95-96, 102). The “low” end of that weight range, ten pounds, six ounces, is over

4,700 grams, macrosomic, and the mid-to-high-end range of the ultrasound’s weight

estimate astronomically increased the likelihood of shoulder dystocia (Id. at pp. 104-05).

       Dr. Cruz himself testified that any indication of fetal macrosomia, whether by

fundal height measurement variance or by any other clinical observation, necessitates a

late-term ultrasound (Id. at p .99). By his own “Sicurenza” calculation, Dr. Cruz estimated

the baby’s weight would be anywhere from seven pounds, one ounce to nine pounds,

one ounce (Id. at p. 89). Nine pounds, one ounce is approximately 4,110 grams—more

than the 4,000-gram macrosomia threshold (Id. at p .99).

       Dr. Cruz’s own fetal weight estimate should have, in and of itself, prompted Dr.

Cruz to order a late term ultrasound (Id. at p. 100). He did not. And, in addition to the

large fundal measurements, Dr. Cruz knew Mrs. Zhao had previously delivered a very

large, macrosomic baby. This knowledge was significant—even without any additional

details of Alex’s birth. This additional risk factor for macrosomia, and thereby, shoulder

dystocia and brachial plexus injury, further necessitated an ultrasound in order to

accurately estimate fetal weight. Contrary to the Government’s argument, the standard

of care did not allow Dr. Cruz to simply assume that because Mrs. Zhao previously

delivered a macrosomic baby that she could do so again this time without complications.

       Simply put, Dr. Cruz’s reliance on his “Sicurenza” method—given the fundal

measurements, Mrs. Zhao’s history of macrosomic infant, and the total dearth of

recognition given the “Sicurenza” method in the medical community (even the



                                      Page 38 of 59
Government’s expert, Dr. Gherman, had never heard of it)—fell far below the standard

of care under these circumstances.

        2. Failure to Recommend a Primary Cesarean Section and to Inform Mrs. Zhao of
           the Probability of a Macrosomic Baby and the Risks Associated with a Vaginal
           Birth.

        It is undisputed that delivery by scheduled Cesarean section would have

prevented Steven’s brachial plexus injury. Again the standard of care required Dr. Cruz

to appreciate the significant risk that Mrs. Zhao’s baby would be macrosomic and likely

incur shoulder dystocia and brachial plexus injury during a vaginal delivery.

        Mrs. Zhao testified that at different times throughout her pregnancy, she wanted

a Cesarean section and expressed as much to Dr. Cruz. The Court found Mrs. Zhao highly

credible on this point and rejects the Government’s assertions that she refused a Cesarean

section on June 12, during labor, or anytime in between. 14 Even if Mrs. Zhao did in fact

express any aversion to surgery whatsoever, if Dr. Cruz had simply explained to Mrs.

Zhao the risks inherent in the vaginal delivery of a suspected macrosomic baby, including

the significant risk of shoulder dystocia and brachial plexus injury, then Mrs. Zhao could

have made an informed decision regarding Cesarean section delivery.




14
   As noted above, there is no notation in the medical record that Mrs. Zhao wanted to avoid a Cesarean
section. Dr. Cruz did not testify during his deposition that Mrs. Zhao had stated a desire to avoid an incision
(Doc. 51, pp. 567, 569). In fact, the first time Dr. Cruz mentioned Mrs. Zhao’s aversion to a Cesarean section
incision was on direct during the final day of trial, after he had testified as an adverse witness in her case
in chief. And, although the United States argues that it makes sense that she wanted to avoid a Cesarean
section because it was important that she get back to work quickly, during trial Mrs. Zhao testified that at
the time she delivered Steven, the restaurant was doing well, and she had hired an employee to help run
the buffet (Doc. 48, p. 389). Additionally, her childcare load at the time was slightly less demanding, as one
of her sons, Benjamin, was visiting China (Id. at pp. 388-89).

                                              Page 39 of 59
      3. Failure to Recommend Cesarean section During Mrs. Zhao’s Second State of
         Labor and to Explain the Risks and Benefits of Cesarean versus Vaginal versus
         Operate Vaginal Delivery.

      As Mrs. Zhao’s labor progressed, Dr. Cruz should have recognized signs of

cephalopelvic disproportion. Even Dr. Cruz testified that the baby’s macrosomia would

explain Mrs. Zhao’s exhaustion after an hour and a half of pushing. Given the length of

Mrs. Zhao’s second stage of labor, and given the macrosomia risk factors Dr. Cruz should

have appreciated during Mrs. Zhao’s prenatal care, the standard of care required Dr.

Cruz to recommended a Cesarean section during labor.

      Dr. Cruz testified that he did offer Mrs. Zhao a Cesarean section. Even assuming

this is true, and even assuming that Mrs. Zhao comprehended the Cesarean section

option (which seems unlikely given her exhaustion and that accurate translation of

Dr. Cruz’s message was dubious by virtue of the competing translators), Dr. Cruz’s

supposed Cesarean section offer was insufficient. Mrs. Zhao felt she could no longer

push. Dr. Cruz first offered to assist her vaginal delivery with a vacuum device and then

gave the option of surgery. As for risks and benefits of the respective delivery methods,

the only risk factor of vacuum-assisted delivery Dr. Cruz relayed was the risk that the

suction might damage the baby’s head or brain. There was no mention of “macrosomia”

or “shoulder dystocia” or “brachial plexus injury.”

      Dr. Cruz’s care fell below the standard of care when he did not inform Mrs. Zhao

that use of the vacuum device for continued vaginal labor and delivery increased the risk

of shoulder dystocia. It is undisputed that Dr. Cruz did not tell Mrs. Zhao what shoulder

dystocia was, much less describe a brachial plexus injury. Dr. Cruz himself admitted that



                                     Page 40 of 59
had he performed an ultrasound indicating a 10.5- to 12.5-pound baby he would have

had the responsibility to inform Mrs. Zhao she was at increased risk for shoulder dystocia

and that her baby was at increased risk of permanent brachial plexus injury (Doc. 51,

pp. 558-60). Dr. Cruz did not inform Mrs. Zhao of any risks in proceeding with vacuum

assisted vaginal birth as related to delivery of a large, macrosomic baby.

      Suspected macrosomia would have fundamentally changed the substance and

tenor of Dr. Cruz’s “offer” of a Cesarean section. Of course, Dr. Cruz needed to suspect

macrosomia in the first place, which he inexplicably did not. As it was, Mrs. Zhao’s

purported “choice” of vacuum assisted vaginal delivery was wholly uninformed.

      4. Negligent Utilization of Vacuum Extractor.

      Dr. Cruz failed to recognize the macrosomia and cephalopelvic disproportion. He

proceeded with vacuum extraction even though macrosomia and cephalopelvic

disproportion contraindicate vacuum extraction. It was certainly foreseeable that this

large baby’s shoulders would get jammed inside his mother’s pelvis when Dr. Cruz

forced the baby into a too-tight space by using a vacuum to suck the baby’s head through.

      Dr. Cruz admitted that at the time he applied the vacuum, the baby’s head was

not at an outlet station (Doc. 46, p. 115). If the head had truly been down to the outlet,

crowning, the vacuum extraction would not have been necessary. Instead, the evidence

in this case is that the head was not ready to deliver—and despite all signs pointing to a

macrosomic baby—Dr. Cruz proceeded to vacuum suction the baby’s head out, and in

the process, he caused the impaction of Steven’s shoulders.




                                     Page 41 of 59
       Finally, the Court discounts Dr. Gherman’s opinion that Dr. Cruz was not

obligated to proceed judiciously (if at all) with vacuum extraction because Steven’s head

was “essentially out or at least at an outlet station” when Dr. Cruz applied the vacuum

(Doc. 47, p. 332). In Dr. Gherman’s opinion, because Steven’s head was at an outlet

station, Dr. Cruz’s actions could not have caused or contributed to the shoulder dystocia

(Id. at p. 225). But Dr. Gherman’s only evidence that Steven was at an outlet station when

Dr. Cruz applied the vacuum to Steven’s head was Mrs. Zhao’s deposition testimony that

she could see the hair of Steven’s head crowning before Dr. Cruz applied the vacuum (Id.

at pp. 224-26; Ex. 201, p. 4). When asked to assume that Dr. Cruz testified that Steven’s

head was not at an outlet station at the time Dr. Cruz applied the vacuum extraction, Dr.

Gherman quibbled that Mrs. Zhao and the interpreter might have had a better view of

the fetal vertex station than Dr. Cruz (Doc. 47, pp. 333-35). Dr. Gherman’s opinion on this

issue makes no sense to the Court.

       5. Failure to Perform an Episiotomy of Proctoepisiotomy.

       Once the shoulders were impacted, there was no space in the vagina for Dr. Cruz

to reach in and successfully maneuver the eleven-pound six-ounce baby to relieve the

dystocia. When Dr. Jones arrived in response to the emergency call, she was able to fit

her hand, smaller than Dr. Cruz’s hand, inside the vagina. Not only that, she had room

to move her hand and successfully manipulate the baby’s shoulders so that she and Dr.

Cruz could deliver the rest of the body.




                                      Page 42 of 59
        Because the space was so tight, Dr. Cruz was unable to grasp the baby’s posterior

arm as necessary. An episiotomy or proctoepisiotomy was indicated in order to make

more room and relieve the dystocia in a more timely manner.

        6. Negligent Exertion of Excess Traction on Steven’s Head.

        Steven’s shoulder dystocia lasted for nine minutes. There can be no question that

as the seconds and minutes ticked by, Dr. Cruz’s nerves increased. Dr. Cruz himself

testified that it was possible he had exerted too much traction on the baby’s head, thereby

causing the brachial plexus injury (Doc. 47, pp. 168-71). Given the length of time of the

dystocia, the four times Dr. Cruz pulled on the head during the dystocia, 15 and Dr. Cruz’s

own testimony, the Court finds that more probably than not, Dr. Cruz negligently pulled

Steven’s head with too much force.

Causation

        Under Illinois law, to establish proximate cause in a medical malpractice case, a

plaintiff must show cause-in-fact and legal cause. Morisch v. United States, 653 F.3d 522,

531 (7th Cir. 2011), quoting Bergman v. Kelsy, 873 N.E.2d 486, 500 (Ill. App. Ct. 2007).

“Cause in fact exists when there is a reasonable certainty that a defendant’s acts caused

the injury or damage.” Morisch, 653 F.3d at 531 (quoting Coole v. Cent. Area Recycling, 893

N.E.2d 303, 310 (Ill. App. Ct. 2008)). Legal cause exists when “an injury was foreseeable

as the type of harm that a reasonable person would expect to see as a likely result of his




15
  Dr. Cruz admitted he pulled on Steven’s head during the initial attempt to deliver, during the McRoberts’
maneuver, during the attempted Woods’ maneuver, and when he finally pulled the baby out by his head
(Doc. 47, p. 164).

                                            Page 43 of 59
or her conduct.” Id. quoting LaSalle Bank, N.A. v. C/HCA Devel. Corp., 893 N.E.2d 949, 970

(Ill. App. Ct. 2008).

       There is a plethora of evidence in the record that Dr. Cruz’s negligence caused

Steven’s shoulder dystocia. Mrs. Zhao had multiple risk factors for a macrosomic birth,

and Dr. Cruz failed to use the appropriate tools to estimate fetal weight. He also failed to

describe the risks of shoulder dystocia and brachial plexus injury during the birth of a

macrosomic baby when he offered a Cesarean section to Mrs. Zhao either before labor or

during labor (assuming he did). And then Dr. Cruz vacuumed the head of a macrosomic

baby out when vacuum extraction was contraindicated—contraindicated precisely

because of the probability that the shoulders would be stuck after impacting the bony

structures of the pelvis. Even were the Court to give Dr. Gherman’s opinion full credit,

Dr. Cruz caused the shoulder dystocia and the brachial plexus injury. Dr. Gherman

opined that “the shoulder dystocia itself,” the impact of the shoulders, was the cause of

the brachial plexus injury. But the Court does not adopt Dr. Gherman’s opinions. The far

more persuasive evidence demonstrates that, in addition to missing the undisguised

probability of macrosomia, shoulder dystocia, and brachial plexus injury, Dr. Cruz

exerted excess traction on Steven’s head. Steven’s nerve roots were stretched and avulsed,

i.e., ripped out. The expert testimony of Dr. Cardwell convincingly establishes that the

shoulder dystocia and resultant brachial plexus injury were foreseeable consequences of

Dr. Cruz’s negligent acts and omissions. Steven’s injury could have been avoided if Dr.

Cruz would have simply “measured twice” and “cut once.”




                                      Page 44 of 59
Damages

       In consideration of all the findings and conclusions detailed above, in addition to

the evidence heard at trial and otherwise submitted by the parties, the Court finds in

favor of Yong Juan Zhao, as parent and natural guardian of Steven Zhao, a minor, and

against the United States as follows:

       1. Past Medical Expenses.

       Steven has incurred substantial medical and surgical costs to date. Including his

stay in the neonatal intensive care unit and the nerve graft surgery, Steven’s medical bills

to-date total $64,967.77 (Ex. 38). The United States has not objected to the propriety of any

charges. The Court finds the bills totaling $64,967.77 fair, reasonable, customary, and

medically necessary for treatment of Steven’s brachial plexus injuries.

       2. Future Medical Expenses.

       Statistically, Steven can be estimated to live to seventy-three years of age (Ex. 32).

His treating physician, Dr. Noetzel, established that he will require lifetime follow-up

care from a physiatrist and physical/occupational therapists. And, of course, the longest

he might possibly expect to receive physical therapy services through the school system

is twenty-two years old.

       Steven also will need to be followed by an orthopedist throughout his life, and

more likely than not, he will require orthopedic surgery to relieve increasing shoulder

tightness. That orthopedic surgery will, according to Dr. Noetzel, probably be necessary

at some time before Steven is eight years old (just a few years from now). Contrary to the

Government’s assertion that the record is “devoid of any evidence concerning the



                                        Page 45 of 59
potential cost of that surgery,” the Court notes that the cost of Steven’s previous surgery,

including preliminary evaluations and follow-up, totaled approximately $47,000.

Particularly given the relatively imminent need for major surgery, and for all the reasons

stated in his report, the Court adopts the total offset present value calculation detailed by

Mrs. Zhao’s expert David Gibson. Notably, the United States did not object to this net

neutral discount approach.

       Finally, the occupational and physical therapy treatment Steven received at St.

Louis Children’s Hospital conservatively averaged $150 per session. If Steven were to

follow-up with a therapist once every three months from age twenty-two until age

seventy-three, those future medical costs would be $30,600.

       Thus, Using Steven’s previous surgery as the benchmark for estimating costs of

his future surgery, and conservatively approximating costs of therapy as described

above, future surgery would cost $77,600. This figure is hardly comprehensive given the

evidence of Steven’s future physiatry, orthopedic, and therapeutic needs caused by his

brachial plexus injury. Thus, the Court finds an award of $80,000 in future medical costs

warranted.

       3. Lost Earning Capacity.

       Mr. Gibson, Mrs. Zhao’s vocational economics expert, estimates that because of

his physical injury, Steven will sustain a loss of earning capacity in a range of $916,793 to

$1,581,779. On the other hand, the Government’s expert Susan Entenberg does not believe

that Steven’s injury will cause him to lose any income whatsoever.




                                      Page 46 of 59
       Based on the evidence, the Court finds by a preponderance of the evidence that

Steven’s injury will impact his earning capacity. Determining that lost earning capacity

is difficult, however, because at his young age it is impossible to predict how far Steven

will go in school. Even Ms. Entenberg acknowledged that Steven’s lost earning capacity

as a high school graduate is significant because his disability prevents him from trade

employment. She noted, however, that Steven’s ability to speak both Mandarin Chinese

and English will be an asset in the labor market (Ex. 203, p. 2), and the Court agrees that

is likely. Ms. Entenberg testified that if Steven were able-bodied, he could apply himself

to a union operating or engineering trade, earning in excess of $100,000 per year.

Unfortunately, however, Steven can never enter those professions, because of his

disability. Ms. Entenberg testified that as a high school graduate, Steven could possibly

expect to make $20,000 to $30,000 a year in an unskilled job like a cashier or payroll clerk.

       Thus, the differential between what Steven could have expected to make every

year as a high school graduate with and without his injury is $70,000. Mr. Gibson

calculated the amount of time Steven would likely have been in the workforce as a high

school graduate if he had not been disabled—37.9 years (Ms. Entenberg did not calculate

worklife expectancy). A loss of $70,000 a year over 37.9 years is a loss of $2,653,000. The

Court finds this sum best approximates Steven’s lifetime lost wages caused by the

brachial plexus injury.

       4. Disfigurement.

       In Illinois, damages for disfigurement are distinct from other facets of damage,

such as disability. Antol v. Chavez-Pereda, 672 N.E.2d 320, 327 (Ill. App. Ct. 1996). To



                                      Page 47 of 59
“disfigure” means “to make less complete, perfect, or beautiful in appearance.” Holston

v. Sisters of the Third Order of St. Francis, 650 N.E.2d 985, 997 (Ill. 1995).

       The Court observed that Steven’s right arm and hand are smaller than his left. He

seems to hold the right arm close to his body as though to protect it, and the

disfigurement is noticeable. The discrepant size of his right arm and hand will only

increase as Steven grows older. When Steven goes through the growth spurt associated

with puberty, the disfigurement of his right arm and hand will be particularly noticeable.

Unfortunately, Steven can’t disguise his disfigured arm with long sleeves because the

disfigurement extends to the awkward way Steven will hold and utilize his right arm.

Dr. Noetzel testified about the increasingly observable arrested movement. Dr. Noetzel

testified that Steven’s right arm and hand will differ from his left not only in muscle size,

but in the bones themselves. For the rest of his life it will be an obviously shrunken,

shortened, damaged extremity. For the permanent disfigurement of his right shoulder,

right arm, and right hand, Steven is entitled to damages in the amount of $1,500,000.

       5. Loss of a Normal Life.

       Fortunately, Steven’s abilities with his right arm and hand improved following the

nerve grafting surgery. But the evidence establishes that Steven’s progress will quickly

plateau.

       Steven’s occupational therapist, Cara Ellis, began treating Steven when he was

around three years old. In the past year, Ms. Ellis has evaluated Steven once, and

observed him on four other occasions in a supervisory capacity while he treated with

assistant therapists. Ms. Ellis testified Steven has shown improvement and is able to



                                         Page 48 of 59
perform age-appropriate tasks like swinging on a swingset with two hands, climbing the

slide, propelling himself on a scooter board, and opening packages of crackers. Although

Ms. Ellis testified Steven’s right arm is “functional for school-related tasks,” she admits

there are several unknowns about his future abilities. Moreover, Steven’s problems

mostly pertain to the strength in his right arm, and Ms. Ellis has been unable perform a

manual muscle test to fully assess his functioning.

       The Court finds Ms. Ellis’s opinions are useful in understanding Steven’s current

abilities, but these opinions are—admittedly—not a reliable indicator of Steven’s

struggles ahead. Dr. Noetzel, on the other hand, has been involved in Steven’s treatment

since Steven was one month old, and he has performed a variety of tests throughout the

years to assess Steven’s muscle strength and range of motion. Dr. Noetzel has a

comprehensive grasp on Steven’s progress and believes Steven’s injuries will impede

most physical activities and activities of daily living. Specifically, Steven will never have

full range of motion or full strength in his right shoulder, arm, or hand. He will always

need to choose activities, including extracurricular activities strategically. More likely

than not he will watch his school sports teams from the sidelines. Pastimes that require

bilateral or independent right hand grip strength will always be challenging if not

impossible—he will likely struggle to hold a video game controller or a golf club or a

baseball or a musical instrument with his right hand, much less effectively use those

items. Dr. Noetzel testified that Steven won’t be able to rebound a basketball. Mrs. Zhao

testified that Steven struggles to press down piano keys with the fingers of his right hand.

She testified that Steven could not hold a cup in his right hand without assistance.



                                      Page 49 of 59
Dr. Noetzel questioned whether Steven will be able to safely drive independently.

Steven’s brachial plexus injury automatically limits his ability to pursue certain jobs and

vocations. Even defense expert Susan Entenberg admitted that Steven will never be able

to perform manual labor occupations requiring medium to heavy categories of exertion.

While he may be capable of becoming proficient with the use of computers, he will need

to rely on technology to assist him, such as voice to text and adaptive keyboards.

       As Steven’s parents age, and as Steven ages-out of school assistive services, his

functional challenges will increase. Steven will need to find adaptations for anything that

would otherwise require independent use of the right arm and hand. Even if he finds

adaptations, he will likely complete activities of daily living at a noticeably slower pace.

His disability will impede mundane tasks like brushing his teeth. As for consequential

life decisions, like choice of a career, his disability makes certain options impossible.

Every single day for the rest of his life, Steven will be limited by his brachial plexus injury.

       The United States argues that damages for loss of a normal life are not recoverable,

because Steven’s condition was suffered at birth, and therefore there is no change in

lifestyle attributable to his injury, citing Jones v. Chicago Osteopathic Hosp., 738 N.E.2d 542,

554 (Ill. App. Ct. 2000). But Jones does not stand for that proposition. In Jones, the damages

instruction included both “disability” and “loss of a normal life.” The appellate court

found the trial court erred because loss of normal life “has almost universally been

interpreted as a component of disability . . .” While the court suggested one cannot

experience loss of normal life if he experienced the injury at birth, the court stated,




                                        Page 50 of 59
“Whether ‘lifestyle change’ is a necessary element of a loss of normal life instruction is

something we need not decide in this case.”

       Here, there is little doubt that because of Dr. Cruz’s negligence, Steven’s potential

lifestyle was forever changed. The Illinois pattern jury instructions define “loss of a

normal life” as “the temporary or permanent diminished ability to enjoy life. This

includes a person’s inability to pursue the pleasurable aspects of life.” I.P.I. 30.04.02. The

Court has no doubt that there are aspects of Steven’s life that will be enjoyed less or not

pursued at all because of his injury.

       For the deprivation of a normal life, Steven is entitled to damages in the amount

of $2,000,000.

       6. Pain and Suffering, Emotional Distress.

       Steven is now five years old. According to Mrs. Zhao, he has already verbalized a

wish for a “normal” arm. She recounted Steven trying to dance around with his older

brother Benjamin. He could not move his right arm the way Benjamin could. Steven told

his mother, “I want Benjamin’s arm.”

       As mentioned above, Steven’s parents are Chinese first-generation residents in the

United States. The family travels back to China for visits with relatives. Steven will likely

learn that in Chinese culture, as explained by Mrs. Zhao, people discourage children from

using their left hand. Mrs. Zhao testified that if a child is seen using his left hand to use

chopsticks, for example, someone may hit the child’s left hand with the chopsticks to

discourage him. Chinese characters are written with the right hand, and Mrs. Zhao

doubts Steven will be able to successfully write Chinese. Steven’s inability to adhere to



                                        Page 51 of 59
certain cultural norms or fully participate in traditional Chinese customs will likely be a

source of distress.

       Mrs. Zhao testified that Steven gets upset because he sees that his arm is different

than his classmates’ arms. As Steven gets older and his disfigurement becomes more and

more noticeable, comparison to his peers will likely be more upsetting. And, as his

occupational therapist Clara Ellis noted, kids can be mean, especially in junior high and

high school.

       Steven will be fully aware, probably hyper-aware, of what he cannot do because

of his injury. Every time he is unable to join in a basketball game with his friends; every

time he has to enlist the help of his left hand to reach up and brush his hair, or to eat, or

to dress; every time he notices a stranger or new acquaintance do a double-take when

they see his right arm, he will suffer some amount of emotional distress. No matter how

adapted or otherwise-happy Steven is, for the rest of his life he will live with a right arm

that is not normal. For the distress he has experienced and will experience every day of

his life, Steven is entitled to damages in the amount of $2,000,000.

Total Damages
Past Medical Expenses ________________________________________________$64,967.77
Future Medical Expenses (present value) ________________________________$80,000.00
Future Lost Earnings (present value) _________________________________ $2,653,000.00
Disfigurement _____________________________________________________ $1,500,000.00
Loss of a Normal Life ______________________________________________ $2,000,000.00
Pain, Suffering, Emotional Distress ___________________________________ $2,000,000.00
                                                                             $ 8,297,967.77




                                      Page 52 of 59
        In reaching each of the itemized damages listed above, the Court considered, and

connected to each item of damage, the facts and evidence presented to the Court during

the bench trial in this matter. The Court has likewise compared these damages,

particularly the non-pecuniary damages, to damages in factually similar brachial plexus

injury cases, and these damages are in line with other cases.

        For example, in another malpractice case arising and tried in Illinois, Skonieczy His

Parents and Next Friends et al. v. Philip M. Gardner, M.D., et al., an Illinois Circuit Court

awarded the plaintiff $13.298 million 16 for injuries to his brachial plexus he suffered due

to shoulder dystocia. In that case, the defendant’s negligence was likewise found to have

caused brachial plexus injury secondary to shoulder dystocia. Before the plaintiff’s birth

in that case, his mother delivered one other child, who weighed seven pounds, ten ounces

and posed difficulties during labor “similar to those encountered by the defendants

during the birth of the plaintiff.” But the first-born child did not suffer any injuries. The

mother testified she visited her doctor a day before delivering the plaintiff child, and the

doctor estimated the baby weighed 9.5 pounds. The mother expressed concern to her

doctor about the size of the baby, given her difficulties giving birth the first time, but the

doctor did not investigate the circumstances of the first birth any further.

        The next day, the doctor encountered shoulder dystocia while delivering the baby,

and had to apply a vacuum extraction. The baby suffered brachial plexus so devastating

that four nerve roots were avulsed from his spinal cord. At the time of the trial, the baby



16
  The breakdown of those damages is as follows: lost future earnings = $225,000; pain and suffering =
$3,000,000; disability = $5,000,000, and disfigurement = $4,000,000. Skonieczny v. Gardner, M.D., 98L4578,
2001 WL 36512978 (Ill. Cir. Ct. 2001).

                                             Page 53 of 59
had already undergone numerous surgeries and physicians testified he would develop

worsening scoliosis as he grew. The plaintiff’s treating physicians also testified he would

likely suffer permanent incurable neuropathic pain from the trauma, would have little

ability to use the affected arm and shoulder, and would be significantly limited in the

types of work he could perform. Also, the growth in the plaintiff’s arm was obviously

stunted.

       The United States argues that in this case, there is no evidence of pain and suffering

or emotional distress; Steven is not entitled to damages for loss of a normal life because

his condition occurred at birth, so there are no life changes attributable to his injury; there

is no evidence of loss of future earning capacity; Steven is not disfigured; and there is no

evidence of necessary future medical care. In other words, according to the United States,

Steven is only entitled to recover his past medical expenses.

       To the contrary, the Court notes that the injury in the Skonieczny case is remarkably

similar to Steven’s and acknowledges that the Skonieczny case was decided eighteen years

ago. In light of the evidence presented at trial, Steven has undoubtedly suffered pain in

the past and will in the future, and he certainly will experience life changes because of

his injury. The Court itself noted disfigurement, and all damages claimed by Mrs. Zhao

on behalf of Steven are supported by expert testimony.

       In a more recent case, damages in the amount of $60,939,847 were awarded to a

minor plaintiff with brachial plexus injury secondary to shoulder dystocia. Swanson v.

Northern Westchester Hosp. Center, No. 16743/07, 2009 WL 5909193 (Dec. 10, 2009). In

Swanson, the defendant doctor negligently managed shoulder dystocia causing brachial



                                       Page 54 of 59
plexus injury to the baby, Michael. Id. In addition to a damaged arm and shoulder,

Michael suffered brain damage and permanent cognitive disability secondary to the

excessive traction applied at birth. Id. Fortunately, in Steven’s case, there is no evidence

of cognitive impairment.

        The United States urges the Court to consider damages in other similar cases, in

the event the Court finds that Steven is entitled to recover damages at all, which it has.

For instance, in P.B. v. Rush-Copley Medical Center, Inc., JVR No. 1307310021, 2013 WL

3972275 (Ill. Cir. Ct. 2013), the parties settled for $1.5 million. In that case, the plaintiff

alleged the doctor improperly monitored the mother during the final stages of pregnancy

and labor, improperly read and interpreted fetal heart monitoring strips, failed to inform

the mother of the risks of macrosomic births, decided to perform a vaginal birth rather

than a Cesarean section, and performed improper techniques to help deliver the baby.

The doctor also utilized vacuum delivery and fundal pressure after encountering

shoulder dystocia. The child was thirteen years old at the time of the settlement.

        Unfortunately, precise details about the damages in the P.B. case are not

available. 17 In addition, this case is not particularly helpful because it involved a

settlement, which, of course, factors in risk components on both sides and does not

necessarily establish that the standard of care was breached and that all elements of


17
   Similarly, in addition to the cases discussed below, the Court reviewed the other settlements the United
States points to as comparable value, including Pitman v. Galen Hospital, 97-L-1225, 2001 WL 36506122 (Ill.
Cir. Ct. 2001), Doe v. Waters, 99L4680, 2003 WL 26458492 (Ill. Cir. Ct. 2003), Gabr v. Druhan, 05 LK 138, 2007
WL 3119465 (Ill. Cir. Ct. 2007), McGee v. Brill, 04L14283, 2008 WL 9355819 (Ill. Cir. Ct. 2008), and A.H. v.
Uppuluri, 2010-L-000015, 2014 WL 2700979 (Ill. Cir. Ct. 2014). The Court also on its own reviewed the cases
of Burnett v. West Suburban Medical Center, 1999 WL 34544865 (Ill. 1999), and Lawson v. Levie, M.D.; St. Francis
Hospital and Health Center, 01 L 13146, 2001 WL 35115389 (Ill. 2001). Again, the settlement value of these
case is not particularly helpful, and the Court notes that with the exception of the A.H. case, each reported
settlement is more than ten years old.

                                              Page 55 of 59
damages were recovered.

       [S]ubstantial benefits may be gained by resolving lawsuits by compromise
       instead of a winner-take-all resolution on the merits. Litigation . . . can
       produce disastrous results for the loser or a pyrrhic victory for the winners
       . . . By contrast, a settlement allows parties to resolve their dispute by
       compromise, taking into consideration all relevant risks and costs. In
       settlement, each side gives up something: a plaintiff foregoes the
       opportunity to recover the maximum award achievable through a jury trial,
       and a defendant foregoes the chance to obtain vindication . . . that it could
       achieve with a victory at trial.”

Pesek v. Donahue, No. 04 C 4525, 2006 WL 1049969, at *4 (N.D. Ill. Feb. 9, 2006). “The

essence of settlement is compromise. Each side gains the benefit of immediate resolution

of the litigation and some measure of vindication for its position while foregoing the

opportunity to achieve an unmitigated victory.” E.E.O.C. v. Hiram Walker & Sons, Inc., 768

F.2d 884, 889 (7th Cir. 1985).

       The Court considered the following reported verdicts: In 2003, an Illinois jury

awarded a plaintiff $1.28 million where the plaintiff mother alleged the doctor applied

excessive force and was negligent in the delivery of her baby, which caused injury to the

baby’s brachial plexus. Unfortunately, there is little information available about that case,

Hawkins v. Zimmerman, 01L621, 2003 WL 25138107 (Ill. Cir. Ct. 2003). The jury’s award

included $89,132 in past medical expenses and $250,000 in future wages.

       In M.R. v. Starr, 05 L 14640, 2010 WL 4652392 (Ill. Cir. Ct. 2010), a jury awarded

$3.27 million to a mother who gave birth to the plaintiff child in 2002. The mother had

multiple risk factors for fetal macrosomia, including excessive maternal weight prior to

pregnancy, a small stature and Hispanic ethnicity, and weight gain during pregnancy.

The mother had an ultrasound, which failed to provide an estimate of fetal weight



                                      Page 56 of 59
because the mother’s pelvis was not visualized. The doctor viewed the ultrasound but

did not recommend a follow-up ultrasound. The plaintiff child’s birth was complicated

by shoulder dystocia, and he suffered injuries to his brachial plexus. The mother alleged

the doctor failed to recommend or initiate Cesarean delivery and applied excessive lateral

traction on the brachial plexus at the time of delivery. A jury found in favor of the plaintiff

and awarded him $225,000 for past and future medical expenses; $363,250 for

disfigurement; $1.677 million for past and future disability; $754,650 for past and future

pain and suffering; $200,000 for future educational expenses; and $50,000 for future lost

wages.

       The United States points to the case of C.C. v. Thaker, 05 L 160, 2008 WL 3875368

(Ill. Cir. Ct. 2008), where are jury awarded a plaintiff, who was born macrosomic, $2.3

million. In that case, a doctor applied excessive force during the plaintiff’s delivery, which

resulted in permanent injuries to her brachial plexus. There is little information about this

case, but the jury awarded $750,000 for future medical expenses, $500,000 for

disfigurement, $500,000 for past and future loss of a normal life, $250,000 for past and

future pain and suffering, $250,000 for lost earnings upon becoming an adult and

$101,517.76 for past medical expenses.

       In 2010, an Illinois jury awarded a plaintiff child—who was born in 2000—

$1 million. In that case, J.K. v. Rush Univ. Med. Ctr., 07 L 284, 2010 WL 4358541 (Ill. Cir. Ct.

2010), the plaintiff child sustained injury to the C5 and C6 nerves of the brachial plexus

of his right arm. A jury returned a verdict for the plaintiff, finding that the doctor failed

to timely assess or recommend a Cesarean section; failed to anticipate the shoulder



                                        Page 57 of 59
dystocia, based on maternal risk factors; inappropriately used a vacuum to deliver the

child; and failed to use appropriate techniques during the delivering. Specifically, the

jury awarded $350,000 for disfigurement, $50,000 for past and future disability, $250,000

for past and future pain and suffering and $350,000 for past and future medical expenses.

       In a more recent case, M.V. v. McMahon, 2010-L-002905, 2016 WL 4773196 (Ill. Cir.

Ct. 2016), a jury awarded $2.8 million to a plaintiff child who was born in 2007. Similar to

Steven’s case, in that case, the doctor failed to provide prenatal ultrasounds or offer a

Cesarean section; improperly performed medical techniques that would have aided the

process of the birth; and used excessive force during the delivery. The jury awarded

$650,000 in pain and suffering; $114,338 in past medical; $150,000 in future medical;

$750,000 in future wages; and $1,150,00 in “other.”

       In O.L. v. Akere, 2013-L-001645, 2017 WL 2402859 (Ill. Cir. Ct. 2017), a jury awarded

the injured plaintiff $2 million. In that case, the doctor failed to get an ultrasound prior to

birth and failed to get consent from the mother to use the vacuum to assist the birth of

the child. Also, the doctor used excessive lateral force when trying to address the

shoulder dystocia which caused the brachial plexus injury. The doctor also failed to

follow medical techniques to assist in fixing this situation and did not offer a Cesarean

section. The jury awarded $500,000 in pain and suffering; $400,000 in past medical;

$350,000 in future wages; and $750,000 in “other” damages.

       When considering this limited information gathered from other cases, the Court

concludes that the above awarded damages to Mrs. Zhao on behalf of Steven are

supported by the evidence, reasonable, and justified.



                                       Page 58 of 59
                                    CONCLUSION

      For the reasons set forth above, the Clerk of Court is DIRECTED to enter judgment

in favor of Yong Juan Zhao, as Parent and Natural Guardian of Steven Zhao, a minor,

and against the United States, in the amount of $8,297,967.77. Mrs. Zhao is further

awarded her costs.

      IT IS SO ORDERED.

      DATED: August 22, 2019


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                   Page 59 of 59
